Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has amended claim 1 to recite, "the third conduction part of the first wiring pattern and the sixth conduction part of the second wiring pattern are formed directly on the first surface of the substrate". The applicant has pointed out that the reference to the “inside wirings,” pertains to the wires 13 inside the region surrounded by resin dam 21, as shown in FIGS. 1A and 1B of Agatani (U.S. Patent No. 9,018,832). The wires 13 merely connect LED chips 11 and wiring patterns 7a and 7k and are not formed directly on the surface of the substrate 3. Thus, Agatani clearly fails to teach the features as in amended Claim 1.
The applicant has submitted that double patenting rejections are rendered moot by the current amendments to independent Claim 1.
Claims 2-13 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO Q TRUONG/Primary Examiner, Art Unit 2875